Memorandum Opinion
The plaintiff husband moved to New Hampshire from Massachusetts in September 1973 and thereafter brought this libel for divorce pursuant to RSA 458:7-a (Supp. 1973), Absolute Divorce, Irreconcilable Differences. The defendant filed a motion to dismiss which asserted that “the grounds for divorce have not arisen or accrued within the State of New Hampshire.” The Master (Raymond P. Blanchard, Esq.) held a hearing and recommended that the motion be denied. The Court (Morris, J.) so ordered. Woodruff v. Woodruff 114 N.H. 365, 320 A.2d 661 (1974). The defendant then filed a request for findings of fact and rulings of law. The requests for findings of fact were directed at the issue raised by her motion to dismiss. The requested rulings of law declared that the court lacked jurisdiction over the parties and over the cause of action. Cf. RSA 458:5 III and 458:6. The Master (Raymond P. Blanchard, Esq.) recommended that certain requests for findings of fact be granted but that those essential to the defendant’s position be denied. He further recommended that the defendant’s requested rulings of law be denied. The Court (Morris, J.) so ordered.
The defendant then filed a “Further Answer and Specifications” requesting relief with respect to support payments, custody and visitation rights, and the division of jointly held property. The Master (Leonard C. Hardwick, Esq.) recommended and the Court (Douglas, J.) granted a decree of divorce with provisions for custody and visitation, ownership of the household furniture, and alimony and child support. The court reserved and transferred the *614defendant’s exceptions to the decree and the orders contained therein.
The defendant filed no brief and did not argue orally. The defendant’s appeal is dismissed for failure to file a brief as required by RSA 490:13 (Supp. 1973), as amended by Laws 1973, 214:2. McNamara v. MacCormac, 113 N.H. 540, 309 A.2d 916 (1973); Connecticut Valley Construction Co., Inc. v. State, 115 N.H. 247, 339 A.2d 11 (1975).

Defendant’s exceptions overruled.